Andree Layton Roaf, Justice. The appellant, Tytus Houston, was convicted of first degree escape, two counts of theft of property, aggravated robbery and aggravated assault for his actions during an escape from custody of a sheriff’s deputy. He received sentences totalling forty-one years, to be served consecutively. On appeal, he contends that there was insufficient evidence to support the conviction for aggravated robbery. We affirm the trial court without reaching the merits of this issue because it was not properly preserved for appeal. Houston escaped from the custody of a Pulaski County deputy sheriff, who had transported him in a van from the county jail to a medical clinic. Upon arrival at the clinic, Houston overpowered the deputy, took his service revolver, and asked him to turn over the keys to his handcuffs and leg irons. He then walked a few blocks to an apartment complex where he approached Otis Lewis, who was sitting in his parked truck. Houston motioned for Lewis to roll down his window and then told him to get out of the truck. After exiting the truck, Lewis noticed that Houston had a gun in his right hand and was wearing an orange jumpsuit from the county jail. Lewis testified that Houston held the gun down at his side and never pointed it at him but that, out of fear that he could be shot, he told Houston to “just have at it.” Houston then got into the truck and drove off. He was apprehended a short time later by a police officer who was the victim of the aggravated assault. At trial, at the conclusion of the state’s case, Houston’s attorney moved for a directed verdict on all five counts, based on insufficiency of the evidence. The motion was denied. Houston put on no evidence, and the case went to the jury. Houston was found guilty on all counts, including the count of aggravated robbery for the taking of the truck from Lewis. On appeal, Houston argues that the evidence was insufficient only as to one element of the offense of aggravated robbery. The statute defining the offense, Ark. Code Ann. § 5-12-103(a)(1), provides: (a) A person commits aggravated robbery if he commits robbery as defined in § 5-12-102, and he: (1) Is armed with a deadly weapon or represents by word or conduct that he is so armed; Robbery is defined under Ark. Code Ann. § 5-12-102: A person commits robbery if, with the purpose of committing a felony or misdemeanor theft or resisting apprehension immediately thereafter, he employs or threatens to immediately employ physical force upon another.  Houston argues that the trial court erred in denying his motion for a directed verdict because there was insufficient evidence that he employed or threatened to immediately employ physical force upon Lewis in the taking of the truck and thus this element of the crime of aggravated robbery was not proven by the state. Although Houston timely moved for a directed verdict at the close of the state’s case, we decline to address his argument because his motion was not sufficiently specific to preserve the argument for appeal. Houston’s attorney asked for a directed verdict “as to each of the five counts here ... I would specifically state as to all five counts they have not proved sufficiency of the evidence.”  We have recently declared in Walker v. State, 318 Ark 109, 883 S.W.2d 843 (1994), that we were drawing a “bright line” in holding that a motion for directed verdict in a criminal case must state the specific ground of the motion. Houston’s failure to specifically state the element of the crime of aggravated robbery which was the basis for his sufficiency motion operated as a waiver of the issue. Daffron v. State, 318 Ark. 182, 885 S.W.2d 3 (1994); Jones v. State, 318 Ark. 704, 889 S.W.2d 706 (1994). Here we have the same situation addressed in Walker — a directed verdict motion which alleges insufficient evidence to support a verdict on the offense charged, and on appeal an argument challenging only one element of the offense. Under Walker, the motion below was inadequate to preserve the argument on appeal. The trial court did not err in refusing to grant the motion, and we affirm on that basis without reaching the merits of the issue. Affirmed. Holt, C.J., Glaze and Brown, JJ., concur.